Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the features where the network traffic containing geographic information for traffic between the first network resource and the set of computing devices indicating one or more geographic regions of computing devices of the set of computing devices; based on monitoring the network traffic, determining a second region of the set of regions associated with at least a portion of the network traffic received from a subset of computing devices located within the second region associated with an identified geographic region, for the subset of computing devices, indicated by the geographic information within the network traffic, as recited in claim 1 and similarly recited in claims 8, 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stolfus (Pub No.: 2015/0319093) and Stickle et al. (Pat No.: 9,032,070) are show systems which considered pertinent to claimed invention.
Stolfus discloses methods, devices, and systems are provided to determine traffic conditions along a traffic path and dynamically present one or more entities with at least one alternate route. The alternate route is determined based on a number of entities along the traffic path and available routing points adjacent to the traffic conditions. The alternate route may be configured to optimize traffic for an entire traffic system rather than only optimizing traffic for receivers of the alternate routes. Data relating to the alternate routes presented to the entities can be tracked. This data may be used to 
Stickle et al. discloses methods and apparatus for providing inline network traffic monitoring such as intrusion detection to clients of a provider network. A client can configure new or existing components and specify that traffic monitoring be added on or at the components in the client's configuration on the provider network. Traffic monitoring is automatically and transparently added to the client's configuration on or at the components. Traffic to the client's configuration passes through the traffic monitoring technology. Traffic monitoring technology may be implemented on a resource in the client's configuration that implements other technology, such as a load balancer component. Alternatively, traffic monitoring technology may be implemented on separate components upstream or downstream of a resource that implements other technology. Traffic monitoring may be implemented at a network substrate level rather than at an overlay network level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464